DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 , 9, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliland ( 5,515,948).
Re: claim 1, Gilliland shows a brake caliper, as in the present invention, comprising:
a casing assembly 13, having a first fluid inlet 70, a second fluid inlet 80, a first fluid channel 69, 88, 89, 87, 86, 59, a plurality of piston chambers 51a, 52a, 61a, 62a, and a second fluid channel 75, 74, 73, 76, 77, 
wherein the first fluid channel has a first connection opening, the corner where passage 75 meets the piston 62, and a second connection opening, the corner where passage 77 meets the piston 52, opposite to each other, the first connection opening and the second connection opening of the first fluid channel are respectively in fluid communication with the first fluid inlet and the second fluid inlet, the first fluid channel penetrates through the plurality of piston chambers, 
two opposite openings of the second fluid channel are respectively in fluid communication with the first connection opening and the second connection opening of the first fluid channel, and the second fluid channel does not penetrate through the plurality of piston chambers; and
a plurality of pistons 51, 52, 61, 62, respectively and movably disposed in the plurality of piston chambers, see figure 3.
Please note that the brake caliper of Gilliland is capable of being a bicycle caliper.
Re: claim 2, Gilliland shows the first fluid channel has a first channel 69, 88, a second channel 59, 86, and a third channel 87, passage inside spacer 26, 89, the first channel and the second channel are in fluid communication with the third channel and extend in the same direction, the first connection opening and the second connection opening of the first fluid channel are respectively located at an end of the first channel located away from the third channel and an end of the second channel located away from the third channel, and the first channel and the second channel respectively penetrate through the plurality of piston chambers.
Re: claim 9, Gilliland shows a casing assembly, as in the present invention, comprising:
a first casing body 13b, a second casing body 13a, and a first fastener 26, wherein the first casing body has a first mount hole 33, the second casing body has a first through hole 31, the first casing body are assembled with the second casing body, the first through hole is in fluid communication with the first mount hole through the passage inside spacer 26, the first fastener comprises a first body portion 24, the first body portion is disposed through the first through hole 31 and fixed in the first mount hole 33, the first body portion has a first axial channel, not numbered, and the first axial channel is in fluid communication with the first mount hole at 89; and at least two sealing rings 43, 41, sleeved on the first body portion and respectively located in the first mount hole and the first through hole.
Please note that the brake caliper of Gilliland is capable of being a bicycle caliper.
Re: claim 10, Gilliland shows the first body portion has a flange 24cc radially protruding outwards, and the flange is located between the at least two sealing rings.
Re: claim 17, Gilliland shows the at least two sealing rings comprises three sealing rings 41, 43, 40, the first fastener further comprises a first head portion, at the arrow of number 26, connected to an end of the first body portion 24 and located outside the first through hole, two 43, 41 of the three sealing rings are respectively located in the first mount hole and the first through hole, and the other 40 of the three sealing rings are located between and clamped by the first head portion and the second casing body 13b. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (5,515,948).
Re: claim 3, Gilliland shows the casing assembly comprises a first casing body 13b, a second casing body 13a and a first fastener 26, the first casing body is assembled with the second casing body via the first fastener, the first fluid inlet 70, the first channel 69, 88, a part of the plurality of piston chambers 62a, 61a, a part of the second fluid channel 75, and a part of the third channel 89, and the second fluid inlet 80 are located at the first casing body 13b, the other part of the third channel, inside the spacer 26, is located at the first fastener, and the second channel 59, 86, the other part of the plurality of piston chambers 51a, 52a, and the other part of the second fluid channel 77 are located at the second casing body 13a.  
The claim requires the second fluid inlet to be located at the second casing body 13a.  This claimed feature is considered to be a rearranging of parts in that the second fluid inlet 80 could be located at the other end of the spacer 26 which would meet the requirement of being located at the second casing body 13a without affecting the operation of the brake caliper.  MPEP 2144.04, VI., C. is cited to show that rearranging of parts is obvious and a routine for one of ordinary skill in the art.
2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]
VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS

C.Rearrangement of Parts
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claims 4-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (5,515,948)  in view of Villata (4,754,856).
Re: claim 4, Gilliland shows the first casing body 13b has a first mount hole 33,  the second casing body 13a has a first through hole 31, the first fastener 26 is disposed through the first through hole and fixed in the first mount hole, the first fastener has a first axial channel, not numbered, and a first radial channel 87 connected to each other, the first axial channel and the first radial channel respectively extend in axial and radial directions, the first mount hole 33, the first axial channel, and the first radial channel 89 are in fluid communication with each other so as to form the third channel.
Gilliland lacks the at least one first lateral groove formed at an inner surface of the first casing body 13b that surrounds the first mount hole 33 wherein the at least one first lateral groove is a part of the third channel.  Villata is cited to teach a lateral groove 29’, see figure 4, surrounding the mount hole of the fastener 19’ and is a part of the passage 32’, 37, 34’, 37, 33’.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the caliper of Gilliland to comprise a first lateral groove such as taught by Villata in order to improve flow of hydraulic in the caliper which in turn also improves responsiveness of the brake.
Re: claim 5, as modified by Villata, Gilliland’s caliper would comprise a part of the first through hole 31 to be wider than the first fastener 26, such that a gap such as gap 30’ of Villata is formed between the first fastener 26 and an inner surface of the second casing body 13a that surrounds the first through hole, and the first radial channel 87 is in fluid communication with the second channel 86 via the gap.
Re: claim 6, Gilliland shows a sealing ring 40, wherein the first fastener comprises a first head portion, at the arrow of number 26, and a first body portion 24 connected to each other, the first axial channel and the first radial channel 87 is located at the first body portion, the first body portion is disposed through the first through hole 31 and fixed in the first mount hole 33, the first head portion is located outside the first through hole, and the sealing ring 40 is located between and clamped by the first head portion and the second casing body 13a.
Re: claim 7, Gilliland shows the casing assembly further comprises a second fastener 27, the first casing body 13a further has a second mount hole 37, the second casing body 13a further has a second through hole 36, the second fastener is disposed through the second through hole and fixed in the second mount hole, the second fastener has a second axial channel 73, an opening 76 and a second radial channel 74 connected to each other, the second axial channel 73 and the second radial channel 74 respectively extend in axial and radial directions, the second mount hole 37, the second axial channel 73, and the opening 76 of the second fastener together form the second fluid channel, and the opening 76 of the second fastener is in fluid communication with the second connection opening.
Gilliland lacks the at least one second lateral groove, as claimed.  Villata is cited to teach a lateral groove 29’, see figure 4, surrounding the mount hole of the fastener 19’ and is a part of the passage 32’, 37, 34’, 37, 33’.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the caliper of Gilliland to comprise a second lateral groove such as taught by Villata in order to improve flow of hydraulic in the caliper which in turn also improves responsiveness of the brake.
Re: claim 8, Gilliland shows in figure 3, the first casing body 13b comprises a first mount portion on the left, a second mount portion on the right, and a first piston accommodation portion 60 located between and connected to the first mount portion and the second mount portion, the second casing body 13a comprises a third mount portion on the left, a fourth mount portion on the right, and a second piston accommodation portion 50 located between and connected to the third mount portion and the fourth mount portion, the first mount portion and the second mount portion are respectively assembled with the third mount portion and the fourth mount portion, the first fluid inlet 70 and a part of the second fluid channel is located at the second mount portion on the right, the first fluid channel 69, 88 is arranged at the first mount portion on the left, the first piston accommodation portion 60, the second piston accommodation portion 50, and the third mount portion on the left, the plurality of piston chambers 62a, 61a, 51a, 52a are respectively located at the first piston accommodation portion 60 and the second piston accommodation portion 50, and the other part of the second fluid channel are located at the fourth mount portion, on the right.  
Gilliland shows the second fluid inlet 80 to be at the first mount portion while the claim requires the second fluid inlet to be at the fourth mount portion.  
This claimed feature is considered to be a rearranging of parts in that the second fluid inlet 80 could be located at the other end of the spacer 26 which would meet the requirement of being located at the second casing body 13a without affecting the operation of the brake caliper.  MPEP 2144.04, VI., C. is cited to show that rearranging of parts is obvious and a routine for one of ordinary skill in the art.
Re: claim 11, Gilliland’s caliper, as rejected above, lacks at least one first lateral groove formed at an inner surface of the first casing body 13b that surrounds the first mount hole 33, and the at least one first lateral groove is in fluid communication with the first axial channel via the first mount hole.
Villata is cited to teach a lateral groove 29’, see figure 4, surrounding the mount hole of the fastener 19’ and is in fluid communication with the axial passage 36 via the mount hole.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the caliper of Gilliland to comprise a first lateral groove such as taught by Villata in order to improve flow of hydraulic in the caliper which in turn also improves responsiveness of the brake.
Re: claim 12, Gilliland shows the first body portion 24 further has a first radial channel 87 in fluid communication with the first axial channel, the first axial channel and the first radial channel respectively extend in axial and radial directions, the first casing body 13b has a first fluid inlet 70 and a first channel 88, 69 in fluid communication with each other, the second casing body 13a has a second channel 86, 59 and a second fluid inlet 80 located in the first casing body, in fluid communication with each other, the first channel 88 is in fluid communication with the second channel 86 via the at least one first lateral groove, as modified by Villata, the first mount hole 33, the first axial channel, and the first radial channel 87.
Gilliland shows the second fluid inlet 80 to be at the first casing body 13b while the claim requires the second fluid inlet 80 to be at the second casing body 13a.  
This claimed feature is considered to be a rearranging of parts in that the second fluid inlet 80 could be located at the other end of the spacer 26 which would meet the requirement of being located at the second casing body 13a without affecting the operation of the brake caliper.  MPEP 2144.04, VI., C. is cited to show that rearranging of parts is obvious and a routine for one of ordinary skill in the art.
Re: claim 13, Gilliland shows a plurality of pistons 61a, 62a, 51a, 52a, wherein the first casing body and the second casing body have a plurality of piston chambers, the first channel and the second channel respectively penetrate through the plurality of piston chambers, and the plurality of pistons are respectively and movably disposed in the plurality of piston chambers, see figure 3.
Re: claim 14, Gilliland shows the at least one first lateral groove, as modified by Villata, the first mount hole 33, the first axial channel, and the first radial channel 87  together form a third channel, the first channel and the second channel extend from the third channel in the same direction, and the first channel, the second channel, and the third channel together form a first fluid channel.
Re: claim 15, Gilliland shows the first channel 88, 69 has a first connection opening, corner of 75 and piston 62, located at an end of the first channel away from the third channel, the first connection opening is in fluid communication with the first fluid inlet, the second channel has a second connection opening, corner of 77 and piston 52,  located at an end of the second channel away from the third channel, the second connection opening is in fluid communication with the second fluid inlet, the casing assembly further comprises a second fastener 27, the first casing body further has a second mount hole 37, the second casing body further has a second through hole 36, the second fastener is disposed through the second through hole and fixed in the second mount hole, the second fastener has a second axial channel 73, an opening 76, and a second radial channel 74 in fluid communication with each other, the second axial channel and the second radial channel respectively extend in axial and radial directions, the second mount hole, the second axial channel, and the opening of the second fastener together form a second fluid channel.
Gilliland’s caliper, as rejected above, lacks at least one second lateral groove, as claimed.  Villata is cited to teach a lateral groove 29’, see figure 4, surrounding the mount hole of the fastener 19’ and is in fluid communication with the axial passage 36 via the mount hole.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the caliper of Gilliland to comprise a second lateral groove such as taught by Villata in order to improve flow of hydraulic in the caliper which in turn also improves responsiveness of the brake.
As modified, the second lateral groove would be in fluid communication with the first connection opening, and the opening of the second fastener is connected to the second connection opening.
Re: claim 16, Gilliland’s brake caliper, as modified by Villata, would comprise a part of the first through hole to be wider than the first body portion, such that a gap, such as gap 30’ of Villata, is formed between the first body portion 24 and an inner surface of the second casing body 13a that surrounding the first through hole 31, and the first radial channel 87 is in fluid communication with the second channel 86, 59 via the gap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hirotomi, Nago, Itsuaki and Mione are cited for other calipers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657